IN THE COURT OF APPEALS OF IOWA

                                   No. 17-1045
                             Filed February 21, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

KRAIG M. KORPAK,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Stuart P. Werling (trial)

and Mark R. Lawson (sentence), Judges.



      A defendant appeals his convictions of interference with official acts while

displaying a dangerous weapon and domestic abuse assault causing bodily injury

challenging the sufficiency of the evidence. AFFIRMED.



      Thomas J. O’Flaherty of O’Flaherty Law Firm, Bettendorf, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee.



      Considered by Vogel, P.J., and Potterfield and Mullins, JJ.
                                         2


VOGEL, Presiding Judge.

       Kraig Korpak challenges the sufficiency of the evidence supporting his

convictions for interference with official acts while displaying a dangerous weapon,

in violation of Iowa Code section 719.1(1)(f) (2017), and domestic abuse assault

causing bodily injury, in violation of Iowa Code section 708.2A(2)(b).          After

considering the trial record, we conclude there is sufficient evidence to support the

guilty verdicts. We affirm.

       I.     Background Facts and Proceedings

       On February 6, 2017, Davenport police officers responded to a domestic

abuse call at approximately 9:30 p.m. When officers arrived on scene, they found

S.H. at her neighbor’s house with a laceration above her eye. The neighbor

explained she heard screaming coming from the neighboring apartment and

banging on the shared wall, on and off, for a few hours. The officers learned that

S.H. lived with her “fiancé,” Korpak, who was still inside the neighboring apartment.

       The officers observed Korpak sitting in his kitchen with a large fixed-bladed

knife in his left hand and a beer in his right hand. The officers attempted to speak

to Korpak through the kitchen window, advising him that he was under arrest and

he needed to drop the knife, come outside, and surrender himself. Korpak was

hostile, belligerent, and appeared to be intoxicated, and when prompted to exit the

home, he asked the officer to shoot him. Around 10:30 p.m., approximately one

hour after officers responded to the call, Korpak exited his house holding the knife

in a raised or “attack” position. He gestured wildly with the knife and yelled at

officers. Eventually, the officers subdued Korpak by shooting him with rubber
                                           3


bullets and, because he continued to hold the knife, tased him and then placed

him under arrest.

       Korpak was charged with interference with official acts while displaying a

dangerous weapon and domestic abuse assault causing bodily injury. Korpak

waived his right to a jury trial and, after a bench trial, was convicted on both

charges. Korpak was sentenced to a term of incarceration not to exceed five years

on the interference conviction and a term of 120 days on the domestic abuse

conviction, and the terms were ordered to run concurrently.

       Korpak appeals.

       II.    Scope and Standard of Review

       We review challenges to the sufficiency of evidence for errors at law. State

v. Sanford, 814 N.W.2d 611, 615 (Iowa 2012). We review the evidence “in the

light most favorable to the State, including all reasonable inferences that may be

deduced from” it to determine whether the finding of guilt is supported by

substantial evidence and should be upheld. Id. Evidence is substantial if it would

convince a rational fact-finder of the defendant’s guilt beyond a reasonable doubt.

Id.

       III.   Interference with Official Acts

       Korpak maintains there was not sufficient evidence to support the conviction

for interference with official acts because of his intoxication.1 A person interferes



1
  The crime of interference with official acts is a general-intent crime. See State v.
Buchanan, 549 N.W.2d 291, 294 (Iowa 1996). Voluntary intoxication is not a defense to
general-intent crimes. See State v. Caldwell, 385 N.W.2d 553, 557 (Iowa 1986) (citing
State v. Pierce Wilson, 144 N.W. 47, 51–52 (Iowa 1913) (explaining voluntary intoxication
may not reduce a charge when the crime does not require specific intent)); see also State
v. Hall, 214 N.W.2d 205, 209 (Iowa 1974) (holding where the defendant has been charged
                                           4


with official acts when the person “knowingly resists or obstructs anyone known by

the person to be a peace officer . . . in the performance of any act which is within

the scope of the lawful duty or authority of that officer.” Iowa Code § 719.1. A

person who interferes with official acts and displays a dangerous weapon while

doing so, commits a class “D” felony. Id. § 719.1(1)(f).

       When the evidence is viewed in the light most favorable to the State, we

have little trouble concluding the conviction is supported by substantial evidence.

The officers responded to a domestic situation where they found Korpak alone in

his home, armed and refusing to exit or surrender for arrest.            When told to

surrender, Korpak responded by asking the officers to shoot him. Korpak was

described as animated, hostile, belligerent, appeared to be intoxicated, and armed

with a weapon. After approximately one hour, Korpak exited the apartment holding

the knife in a threatening manner.        One officer testified Korpak “flew out” or

“charged out the backdoor . . . and yelled stuff at the officers that were on the

perimeter.” Another officer testified he made eye contact with Korpak and it

seemed, to the officer, that Korpak was “sizing [the officer] up” or making a decision

whether to flee. Eventually, because Korpak would not drop the knife, officers

used .40mm rubber bullets and a Taser to stun Korpak and disarm him.

       Korpak’s conduct actively interfered with the officers’ performance of their

lawful duty after they had been called to investigate a domestic abuse assault.

Accordingly, there is substantial evidence in the record to support the guilty verdict




with second-degree murder, a general intent crime, the defendant’s voluntary intoxication
cannot negate malice aforethought and reduce the crime to manslaughter).
                                          5


regarding the charge of interference with official acts while displaying a dangerous

weapon.

       IV.    Domestic Abuse Assault

       Iowa Code section 708.2A(2)(b) states a defendant commits “[a] serious

misdemeanor, if the domestic abuse assault causes bodily injury or mental illness.”

On appeal, Korpak challenges whether there was sufficient evidence to show he

caused bodily injury to S.H.

       S.H. testified she did not remember much of the night in question, including

how she received the laceration above her eye. She testified that she may have

tripped or sustained the injury from a beer can. Korpak asserts S.H. received the

laceration by falling into the corner of the wall. Further, Korpak argues the neighbor

did not testify she heard a body being thrown against the wall, just that she heard,

and felt “something” hit the wall, which is insufficient to prove domestic abuse

assault.

       The district court, after hearing all the witnesses’ testimony, found Korpak’s

testimony to lack credibility. The neighbor testified she heard both a man and a

woman yelling and screaming and a banging against the common wall between

the two apartments so forcefully that her pictures almost fell off the wall. When

S.H. arrived at the neighbor’s apartment, she had blood streaming down her face

and said, “Look. Look. Look what he did.” The laceration was deep enough to

require stitches. Thus, despite Korpak’s version of events and S.H.’s poor memory

of the details, there is substantial evidence to support the guilty verdict regarding

the charge of domestic abuse assault.
                                         6


      V.     Conclusion

      Because there is sufficient evidence to support the convictions for

interference with official acts while displaying a dangerous weapon and domestic

abuse assault causing bodily injury, and to uphold the verdicts; we affirm.

      AFFIRMED.